DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                              Cross Reference to Related Applications
2.	The present Application for Patent is a Continuation of U.S. Application No. 15/474,546 by Fan et al., entitled "Coordinated Resource Discovery," filed on 03/30/2017 which claims priority to U.S. Provisional Patent Application No. 62/407,923 by Fan et al., entitled "Coordinated Resource Discovery," filed on 10/13/2016, each of which is assigned to the assignee hereof, and expressly incorporated by reference.

Claims status
3.	This office action is a response to an application filed on 03/23/2020 in which claims 1-23 are pending for examination.

     Drawings
4.	The Examiner contends that the drawings submitted on 03/23/2020 are acceptable for examination proceedings.

Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 03/23/2020, 04/24/2020 and 01/12/2021.
35 USC § 112 (f) Claim Limitations Analysis
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


CLAIM INTERPRETATION

	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Regarding claims 11 and 12, the limitations that recite(s) “means for receiving….”, and “means for identifying…..” are being treated in accordance with 112(f) because the functions of “receiving” and “identifying” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.
Regarding the above claims 11 and 12 limitations, the corresponding structure can be found in figs. 5-9, “the apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be operable to cause the processor to receive, within a frame in a shared radio frequency spectrum band shared by a plurality of network operating entities, a common preamble for synchronizing the plurality of network operating entities with the frame, receive, during an acquisition sub-interval of the frame and after receipt of the common preamble, one or more network operating entity-specific signals, and identify, based on the one or more network operating entity-specific signals, neighboring wireless nodes”; paragraphs [0009], [0010], [0025], [0026]  in specification.
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
7.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-23 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-31 of Patent No. (US 10,616,845 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,616,845 B2) both disclose the method relates to  receiving, during the acquisition sub-interval of the frame and after receipt of the common preamble, one or more network operating entity-specific signals; and identifying, based on the one or more network operating entity-specific signals, neighboring wireless nodes. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,616,845 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 1 of Patent No. US 10,616,845 B2.)




Instant Application No. 16/827,278 (limitations)
Patent No. US 10,616,845 B2 (limitations)
Claim
1
 A method for wireless communication, comprising:  2receiving, within a frame in a shared radio frequency spectrum band shared by 3a plurality of network operating entities, a common preamble for synchronizing the plurality 4of network operating entities with the frame;  5receiving, during an acquisition sub-interval of the frame and after receipt of 6the common preamble, one or more network operating entity-specific signals; and  7identifying, based on the one or more network operating entity-specific 8signals, neighboring wireless nodes
A method for wireless communication, comprising: receiving, within a frame in a shared radio frequency spectrum band shared by a plurality of network operating entities, a common preamble for discovery of resources and priority timing synchronization of the plurality of network operating entities with the frame, the common preamble comprising timing information for an acquisition sub-interval of the frame; receiving, during the acquisition sub-interval of the frame and after receipt of the common preamble, one or more network operating entity-specific signals; identifying, based on the one or more network operating entity-specific signals, neighboring wireless nodes; identifying multiple sub-intervals of the frame, each of the multiple sub-intervals designated for opportunistic use by one of the plurality of network operating entities; and receiving priority information associated with one or more network operating entities of the plurality of network operating entities, wherein the priority information indicates a priority level for each of the one or more network operating entities for using one or more of the multiple sub-intervals.
1





































Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
10.	Claims 1, 2, 3, 4, 5, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (US 2010/0061333 A1), hereinafter “Marsh” in view of Chen at al. (US 2015/0049741 A1), hereinafter “Chen”.
Regarding claim 1, Marsh discloses a method for wireless communication (Fig.1, paragraph [0019]; configuration of downlink signals for a wireless communication system), comprising:  
receiving, within a frame in a shared radio frequency spectrum band shared by a plurality of network operating entities (Fig. 1, paragraph [0032]; sharing primary preambles across the base stations), a common preamble for synchronizing the plurality of network operating entities with the frame (paragraph [0062]; primary preamble is used by the client station to identify frame timing); and
(paragraph [0025]; time and frequency aligned or otherwise synchronized to occur at the substantially same time and frequency within a frame), neighboring wireless nodes (paragraph [0025]; client station within a coverage area supported by a first sector and first base station can determine identification of one or more neighboring base stations from the shared messaging; the client station knows the identity and/or number of neighboring base stations, it can predict the location and value of the pilots transmitted by each neighboring base station).
Marsh does not explicitly disclose “receiving, during an acquisition sub-interval of the fame and after receipt of the common preamble, one or more network operating entity-specific signals”.
However, Chen from the same or similar field of endeavor discloses receiving, during an acquisition sub-interval of the fame (Fig.17, paragraph [0100]; single frequency network (SFN) operation for two or more nodes) and after receipt of the common preamble (Fig.15, paragraph [0097]; the guaranteed signal transmissions 1505-1508 of LTE-US1 1501-LTE-US7 1504 at 80 ms periodicity), one or more network operating entity-specific signals (Fig.14, paragraph [0091], information fields may also include some of the physical random access channel (PRACH) parameters to enable fast random access procedure with the LTE/LTE-A base station with unlicensed spectrum); and
identifying, based on the one or more network operating entity-specific signals (similar to the aspects described with respect to FIGS. 9, 10A, 10B, and 12), neighboring wireless nodes (Fig.18, paragraph [0102]; UE communicates with the base station based on the received signals, whether they are the received synchronization signals or the system broadcast signal; UE uses the received signal to establish communication with the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving, during an acquisition sub-interval of the fame and after receipt of the common preamble, one or more network operating entity-specific signals” as taught by Chen, in the system of Marsh, so that it would provide a method of wireless communication between licensed and unlicensed spectrum with LTE/LTE-A deployments (Chen, paragraph [0009]).

Regarding claim 2, Marsh discloses receiving the common preamble from multiple wireless nodes, wherein each of the multiple wireless nodes operates according to at least one of the plurality of network operating entities (Fig.1, paragraphs [0032], [0062]; each of the base stations, 110-1 and 110-2, can transmit a preamble that includes a primary preamble and a secondary preamble; the primary preambles can be shared across the base stations 110 within the system, while the secondary preambles may differ based on the base station ID and/or sector ID; primary preamble is used by the client station to identify frame timing).

Regarding claim 3, Marsh in view of Chen disclose the method according to claim 1.
Chen further discloses the common preamble comprises information related to the acquisition sub-interval of the frame, synchronization information for the frame, or combinations thereof (Fig.17, paragraph [0100]; transmission 1700; time duration for autonomous transmission by a node).
(Chen, paragraph [0009]).

Regarding claim 4, Marsh in view of Chen disclose the method according to claim 3.
Chen further discloses the information related to the acquisition sub-interval of the frame comprises a duration of the acquisition sub-interval (Fig.17, paragraph [0100]; transmission 1700 configured according to one aspect of the present disclosure. Group region 1701 provide SFN operation for two or more nodes; this region may provide information, such as group and cluster discovery signals for two or more nodes; the length of the region may be fixed, but in various aspects of the disclosure may be variable or selectable; individual region 1702 provides node-specific operation; the length of individual region 1702 may either be fixed or variable; for variable lengths, group region 1701 may provide a signal to indicate the length of individual region 1702).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the information related to the acquisition sub-interval of the frame comprises a duration of the acquisition sub-interval” as taught by Chen, in the system of Marsh, so that it would provide a method of (Chen, paragraph [0009]).

Regarding claim 5, Marsh discloses the common preamble comprises a signature common to each of the plurality of network operating entities (Fig.1, paragraphs [0032], [0062]; each of the base stations, 110-1 and 110-2, can transmit a preamble that includes a primary preamble and a secondary preamble; the primary preambles can be shared across the base stations 110 within the system, while the secondary preambles may differ based on the base station ID and/or sector ID).

Regarding claim 10, Marsh in view of Chen disclose the method according to claim 1.
Chen further discloses nodes from the same network operating entity share the same network operating entity-specific signal (Fig.15, 17, paragraphs [0091], [0097], [0100]; LTE/LTE-A deployments with unlicensed spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “nodes from the same network operating entity share the same network operating entity-specific signal” as taught by Chen, in the system of Marsh, so that it would provide a method of wireless communication between licensed and unlicensed spectrum with LTE/LTE-A deployments (Chen, paragraph [0009]).

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

11.	Claims 6, 7, 8, 9, 19, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (US 2010/0061333 A1), hereinafter “Marsh” in view of Chen at al. (US 2015/0049741 A1), hereinafter “Chen” in view of Ghasemzadeh et al. (US 2015/0281974 A1),hereinafter “Ghasemzadeh”.
Regarding claim 6, Marsh in view of Chen disclose the method according to claim 1.
Neither Marsh nor Chen explicitly discloses “identifying multiple sub-intervals of the frame, each of the multiple sub-intervals designated for prioritized use by one of the plurality of network operating entities”.
However, Ghasemzadeh from the same or similar field of endeavor discloses identifying multiple sub-intervals of the frame, each of the multiple sub-intervals designated for prioritized use by one of the plurality of network operating entities (Figs. 6-9, paragraphs [0068], [0172]; cell identifier associated with radio communication during an assigned time period, which can distinguish between different operators sharing the same spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying multiple sub-intervals of the frame, each of the multiple sub-intervals designated for prioritized use by one of the plurality of network operating entities” as taught by Ghasemzadeh, in the (Ghasemzadeh, paragraph [0001]).

Regarding claim 7, Marsh in view of Chen and Ghasemzadeh disclose the method according to claim 6.
Ghasemzadeh further discloses the multiple sub-intervals are non-overlapping (paragraph [0068]; different time periods may be non-overlapping in time, equal in length. alternatively, the different time periods may be unequal in length).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the multiple sub-intervals are non-overlapping” as taught by Ghasemzadeh, in the combined system of Marsh and Chen, so that it would provide a method relate with inter-operator time sharing of frequency spectrum (Ghasemzadeh, paragraph [0001]).

Regarding claim 8, Marsh in view of Chen and Ghasemzadeh disclose the method according to claim 6.
Ghasemzadeh further discloses the multiple sub-intervals are disjoint (paragraph [0068]; different time periods may be non-overlapping in time, equal in length. alternatively, the different time periods may be unequal in length).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the multiple sub-intervals are disjoint” as taught by Ghasemzadeh, in the combined system of Marsh and (Ghasemzadeh, paragraph [0001]).

Regarding claim 9, Marsh in view of Chen and Ghasemzadeh disclose the method according to claim 6.
Ghasemzadeh further discloses the identifying multiple sub-intervals is based at least in part on the common preamble, the one or more network operating entity- specific signals, or combinations thereof (Figs. 6-9, paragraphs [0068], [0172]; allocating the same frequency spectrum to multiple operators subsequent to multiple time periods).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the identifying multiple sub-intervals is based at least in part on the common preamble, the one or more network operating entity- specific signals, or combinations thereof” as taught by Ghasemzadeh, in the combined system of Marsh and Chen, so that it would provide a method relate with inter-operator time sharing of frequency spectrum (Ghasemzadeh, paragraph [0001]).

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/SITHU KO/           Primary Examiner, Art Unit 2414